Case 1:19-bk-10473   Doc 18      Filed 04/10/19 Entered 04/10/19 13:51:12   Desc Main
                                 Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


IN RE:                                   :     CASE NO. 19-10473
                                               CHAPTER 13
      GISELE S. REED                     :     JUDGE BETH A. BUCHANAN

      DEBTOR(S)                          :     TRUSTEE'S REPORT

1. Comes now the Chapter 13 Trustee, Margaret A. Burks and files this Report
based upon information obtained from the 341 meeting of creditors. The
Trustee has conducted a Meeting of Creditors pursuant to 11 U.S.C. Section
341. The petition, schedules, and plan have been examined.

2. 341 MEETING DATE: April 8, 2019

3. DATE OF CONFIRMATION: May 16, 2019

4. Meeting Held: Yes
   Plan Percentage: 100%

5. Debtor(s) Appeared:     Yes

6. Trustee does not recommend this case for confirmation at this time.

7. The Chapter 13 was filed because co-signing for family members - son on
repossessed car, and used to assist brother on real estate taxes family
property they now co-owned - Kirkup property. Debtor reports that she no
longer contributes to upkeep of Kirkup, into which her brother intends to move
in the coming months.

NOTE: Some of the requests under paragraph 11, below, have to do with
documenting the fact that although debtor’s brother reportedly services the
tax debt on the Kirkup property, the debtor remains in title, and debtor needs
to reflect the debt service and insurance maintained by her brother.

8. Counsel to upload payroll deduction order.

9. The following creditors were present: None

10. Creditor objection: American Honda Finance Corp.

11. The Trustee requested information herein pursuant to 11 U.S.C. Sec.
521(a)(3).

The 341 meeting is continued until April 22, 2019 at 8:30 a.m.; confirmation
date is May 16, 2019 at 2:00 p.m. The following documents and information must
be provided in file stamped form to the Trustee at the continued 341 meeting.

         a) Amend Liquidation Analysis - debtor owns ½ of brother’s intended
            residence, free and clear property (less outstanding taxes)-
            equity was left off - will her interest in this property make
Case 1:19-bk-10473   Doc 18    Filed 04/10/19 Entered 04/10/19 13:51:12   Desc Main
                               Document     Page 2 of 3


            this make case ‘‘solvent’’?
         b) Amend Schedule H - add son (Wendell Reed) - loan is a deficiency
            held by Ally Financial already on Schedule F in line 4.1.
         c) Amend Plan - is brother current on taxes for Kirkup property?
            Provide for brother paying Treasurer. Brother intends to move in
            within six (6) months.
         d) Is brother maintaining insurance on Kirkup? If not, debtor may
            need to maintain liability insurance protecting herself.
         e) Review Schedule I - base salary is $8,129.33 ($3,752.40 bi-
            weekly). Is Schedule I accurate?
         f) Son at home is employed - either take off of Means Test, or show
            his income on 122C and Schedule I.
         g) Resolve objection filed by American Honda Finance Corp.

12. Annual status report beginning April 30, 2020 on tithing.


                                 Respectfully submitted,


                         /s/     Margaret A. Burks, Esq.
                                 Margaret A. Burks, Esq.
                                 Chapter 13 Trustee
                                 Attorney Reg. No. OH 0030377

                                 Francis J. DiCesare, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0038798

                                 Tammy E. Stickley, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0090122

                                 600 Vine Street, Suite 2200
                                 Cincinnati, OH 45202
                                 513-621-4488
                                 513 621-2643 (facsimile)
                                 mburks@cinn13.org Correspondence only
                                 fdicesare@cinn13.org
                                 tstickley@cinn13.org
Case 1:19-bk-10473   Doc 18   Filed 04/10/19 Entered 04/10/19 13:51:12   Desc Main
                              Document     Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of   the foregoing Trustee’s Report was
served (i) electronically on the date   of filing through the court’s ECF System
on all ECF participants registered in   this case at the email address
registered with the court and (ii) by   ordinary U.S. Mail on April 10, 2019
addressed to:

Gisele S. Reed
debtor(s)
3969 Zinsle Ave.
Cincinnati, OH 45213


                                      /s/   Margaret A. Burks, Esq.
                                            Margaret A. Burks, Esq.
